DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an application filed on 12/03/2021 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2021 and 02/22/2022 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 12/03/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1, 6, 11 and 16 have not overcome the claim rejections as shown below. 
Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that the cited references do not describe the feature “selecting a frequency band indicated first among the at least two frequency bands, in case that the at least two frequency bands are supported by the terminal”, because Roessel does not disclose a specific feature of selecting a frequency band from at least two frequency band nor any feature corresponding to indicated first, and because in Tenny the priority list is not included in system information. Applicant further argues that Tenny does 
Examiner respectfully disagrees. Tenny recites in paragraph [0044] “The priority list may be sent to UE 110 when a connection is released, when UE 110 enters the idle mode, etc.”, and in paragraph [0048] “the configuration information may convey which frequencies/RATs can have their priorities modified for reselection to avoid CS fallback. The configuration information may comprise CSFB flags or some other type of information or parameters. The configuration information may be sent specifically to UE 110 via a unicast message (as shown in FIG. 4) or may be sent via a broadcast message. In any case, the configuration information may enable network control of reselection by UE 110 to avoid CS fallback. UE 110 may make its decision based on the configuration information supplied by the network”. This shows that the configuration information with frequencies/RATs information is transmitted to the UE via a broadcast message when the UE is in idle mode, where the frequencies/RATs information is used by the UE to select a frequency/RAT. The prior art of Roessel discloses in paragraph [0036] that an existing system information message is used to broadcast a signaling message to indicate a support for multiple frequency band modes (Roessel, Fig. 3, [0036], Fig. 4). Roessel’s Fig. 3 also shows that the UE receives the broadcast message indicating a support for multiple frequency band modes when the UE is in idle state. Therefore, the configuration information with frequencies/RATs information transmitted when the UE is in idle mode, disclosed by Tenny, is equivalent to the existing system information message used to broadcast the signaling message indicating a support for multiple frequency band modes when the UE is in idle state, as disclosed by Roessel.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allocating priorities according to the listed order of frequency band indicators) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant further argues that Tenny does not feature allocating priorities according to the listed order of frequency band indicators, rather it features using information fields for allocating priorities. However, allocating priorities is a feature not claimed nor a feature indicated in the Office Action as being taught by Tenny. 
The claim recites “selecting a frequency band indicated first among the at least two frequency bands, in case that the at least two frequency bands are supported by the terminal”. Tenny recites in paragraph [0039] “UE 110 may then perform reselection with the modified priority list and may reselect the best 1xRTT frequency on which a voice call can be originated (step 4). The reselection in step 4 may be performed in the normal manner based on a reselection procedure. This reselection procedure may entail (i) obtaining measurements for cells on different frequencies/RATs, (ii) identifying suitable cells, and (iii) selecting a suitable cell on the highest priority frequency/RAT. This reselection procedure may reselect an LTE frequency if the original priority list is used but may reselect a 1xRTT frequency if the modified priority list is used. After completing reselection, UE 110 may perform mobile-originated call establishment with 1xRTT network 104 in accordance with 3GPP2 specifications (step 5)”. As recited by Tenny, the UE supports at least two frequency bands, the LTE and 1xRTT, where the UE selects LTE. The Frequency X/LTE is listed first as shown in Table 1 of Tenny. Thus, Tenny discloses “selecting a frequency band indicated first among the at least two frequency bands, in case that the at least two frequency bands are supported by the terminal”.

Regarding amended independent claim 1, Applicant further argues that the cited references do not describe the feature “receiving, from a base station, system information including a first list of multiple frequency band indicators indicating multiple frequency bands supported by a cell of the base station”, because the multi-band mode of Russel does not feature including multiple frequency band indicators.
Examiners respectfully disagrees. Roessel recites in paragraph [0036] “Broadcasting a signaling message to indicate a support for multiple frequency band modes at 402 may include broadcasting an existing system information message or a new signaling message to indicate to a roaming UE such as the UE 110 of FIG. 1 a support for multiple band modes. The broadcast message may include information on the frequency band modes that are supported, the information such as channel bandwidth, frequency channel numbering scheme, number of frequency channels, and the like. If the frequency band modes are well-known, alternatively the base station may only broadcast an identifier for each supported frequency band mode. The roaming UE 110, upon receiving the broadcast signaling message, may respond with a signaling message of its own to indicate its support for the multiple frequency band modes”. As shown, Roessel discloses that the information includes an identifier for each supported frequency band mode, which is equivalent to multiple frequency band indicators.

Regarding amended independent claim 1, Applicant further argues that the cited references do not describe the feature “identifying whether at least two frequency bands are supported by the terminal from the multiple frequency bands supported by the cell”, because Roessel features determining whether a terminal supports a particular mode, whether the present application features determining whether a terminal supports at least two frequency bands among the multiple band supported by a base station.
Examiner respectfully disagrees. Roessel recites in paragraph [0036] “…the base station may only broadcast an identifier for each supported frequency band mode. The roaming UE 110, upon receiving the broadcast signaling message, may respond with a signaling message of its own to indicate its support for the multiple frequency band modes”. As shown, the UE determines its support for multiple frequency band modes among identifying whether at least two frequency bands are supported by the terminal from the multiple frequency bands supported by the cell”.

Thus, based on the response to the arguments discussed above and the prior arts of Roessel and Tenny, the amended independent claim 1 is rendered unpatentable. Independent claims 6, 11 and 16 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Double Patenting
As discussed in the Interview held on January 10, 2022 with Attorney Raymond B. Persino (Reg. No. 58,082), the Double Patenting Rejections previously set in Office Action mailed on 09/22/2021 are maintained. However the Double Patenting Rejections are not presented in this current Office Action, the claims are still rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 8706164, 8982830 and 10349407.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 10-11, 15-16 and 20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roessel et al. (US 2010/0317356) (provided in the IDS), hereinafter “Roessel” in view of Tenny et al. (US 2010/0113010), hereinafter “Tenny”.

As to claim 1, Roessel teaches a method performed by a terminal in a communication system (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], a method for supporting multiple frequency band modes at a user terminal (UE)), the method comprising:
receiving, from a base station, system information including a first list of multiple frequency band indicators indicating multiple frequency bands supported by a cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message such as a system information message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS); 
identifying whether at least two frequency bands are supported by the terminal from the multiple frequency bands supported by the cell (Roessel, Fig. 3, [0030], [0034], Fig. 4, [0039], [0040], the UE determines an allocated uplink channel supported by the UE based on receiving the broadcast message with the frequency modes supported by the BS. [0036]-[0037], additionally, the UE determines its support to the multiple frequency band modes and responds with a signaling message indicating its support for the multiple frequency band modes. This indicate that the UE determines or identifies multiple frequency band modes to transmit the response, and to further perform downlink and uplink communications); and 
wherein the selected frequency band is indicated by a frequency band indicator included in the first list (Roessel, [0017], [0019] ln 1-18, Fig. 3, [0033]-[0035], [0036]-[0037], claims 2-3, the UE performs cell reselection based on the overlapping frequency channel that the frequency band mode of the UE share with the frequency band mode of the BS. The frequency band modes of the BS are received by the UE in the broadcast message transmitted by the BS. The UE transmits a signaling message to indicate its support for the multiple frequency band modes, which include the selection of at least one frequency band mode in order to indicate its support of multiple frequency band modes. The broadcast message indicates the support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc.), and the at least two frequency band indicators are included in the first list of the multiple frequency band indicators (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message such as a system information message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 1, selecting a frequency band indicated first among the at least two frequency bands, in case that the at least two frequency bands are supported by the terminal, 


However, Tenny teaches selecting a frequency band indicated first among the at least two frequency bands, in case that the at least two frequency bands are supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the UE performs reselection using the list of frequency/RATs, where multiple frequencies/RATs are supported by the UE and the UE selects frequency X/LTE which is the first in the original list), 
the frequency band indicator is listed first among at least two frequency band indicators indicating the at least two frequency bands supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the frequency X/LTE is listed first in the original list among different frequencies/RATs supported by the UE).

It would have been obvious to one skill in the art at the time invention was made to modify the invention of  Roessel and Ishii to have the features, as taught by Tenny, in order to serve a user equipment (UE) with a preferred frequency, when available, by defining a frequency list with highest and lower priorities (Tenny, [0006], [0027]).

As to claim 5, Roessel teaches wherein the system information includes the first list and a frequency band indicator indicating a frequency band supported by the cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message (system information message) from the base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

As to claim 6, Roessel teaches a terminal in a communication system (Roessel, Fig. 1, [0017], Fig. 3, [0025], Fig. 4, [0036], a UE implementing a method for supporting multiple frequency band modes, where the UE is in a wireless system which also supports multiple frequency band modes), the terminal comprising: 
a transceiver (Roessel, Fig. 1, Fig. 3 step 316 and 320, [0025], Fig. 4 step 410 and 412, Fig. 5, [0041], [0043], the UE includes a transceiver 513 used to transmit and receive data to and from a base station); and 
a controller (Roessel, Fig. 1, Fig. 3, [0025], Fig. 4, Fig. 5, [0041]-[0042], the UE includes a processor to control the components of the UE, where the processor is connected to the transceiver) configured to: 
receive, from a base station via the transceiver, system information including a first list of multiple frequency band indicators indicating multiple frequency bands supported by a cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message such as a system information message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS), 
identify whether at least two frequency bands are supported by the terminal from the multiple frequency bands supported by the cell (Roessel, Fig. 3, [0030], [0034], Fig. 4, [0039], [0040], the UE determines an allocated uplink channel supported by the UE based on receiving the broadcast message with the frequency modes supported by the BS. [0036]-[0037], additionally, the UE determines its support to the multiple frequency band modes and responds with a signaling message indicating its support for the multiple frequency band modes. This indicate that the UE determines or identifies multiple frequency band modes to transmit the response, and to further perform downlink and uplink communications), and 
wherein the selected frequency band is indicated by a frequency band indicator included in the first list (Roessel, [0017], [0019] ln 1-18, Fig. 3, [0033]-[0035], [0036]-[0037], claims 2-3, the UE performs cell reselection based on the overlapping frequency channel that the frequency band mode of the UE share with the frequency band mode of the BS. The frequency band modes of the BS are received by the UE in the broadcast message transmitted by the BS. The UE transmits a signaling message to indicate its support for the multiple frequency band modes, which include the selection of at least one frequency band mode in order to indicate its support of multiple frequency band modes. The broadcast message indicates the support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc.), and the at least two frequency band indicators are included in the first list of the multiple frequency band indicators (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message such as a system information message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 6, select a frequency band indicated first among 
the frequency band indicator is listed first among at least two frequency band indicators indicating the at least two frequency bands supported by the terminal.

However, Tenny teaches select a frequency band indicated first among the at least two frequency bands, in case that the at least two frequency bands are supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the UE performs reselection using the list of frequency/RATs, where multiple frequencies/RATs are supported by the UE and the UE selects frequency X/LTE which is the first in the original list), 
the frequency band indicator is listed first among at least two frequency band indicators indicating the at least two frequency bands supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the frequency X/LTE is listed first in the original list among different frequencies/RATs supported by the UE).

It would have been obvious to one skill in the art at the time invention was made to modify the invention of  Roessel and Ishii to have the features, as taught by Tenny, in order to serve a user equipment (UE) with a preferred frequency, when available, by defining a frequency list with highest and lower priorities (Tenny, [0006], [0027]).

As to claim 10, Roessel teaches wherein the system information includes the first list and a frequency band indicator indicating a frequency band supported by the cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message (system information message) from the base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

As to claim 11, Roessel teaches a method performed by a base station in a communication system (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4 step 402, [0035], [0036], a method for supporting multiple frequency band modes at a base station, where the base station is in a wireless system which also supports multiple frequency band modes), the method comprising: 
generating system information including a first list of multiple frequency band indicators indicating multiple frequency bands supported by a cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], a broadcast message, such as a system information message, is created by the base station, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the base station); and 
transmitting the system information including the first list of the multiple frequency band indicators (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message from the BS, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS), 
(Roessel, [0017], [0019] ln 1-18, Fig. 3, [0033]-[0035], [0036]-[0037], claims 2-3, the UE performs cell reselection based on the overlapping frequency channel that the frequency band mode of the UE share with the frequency band mode of the BS. The frequency band modes of the BS are received by the UE in the broadcast message transmitted by the BS. The UE transmits a signaling message to indicate its support for the multiple frequency band modes, which include the selection of at least one frequency band mode in order to indicate its support of multiple frequency band modes. The broadcast message indicates the support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc.), and the at least two frequency band indicators are included in the first list of the multiple frequency band indicators (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message such as a system information message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 11, wherein a frequency band indicated first among at least two frequency bands supported by a terminal is selected, in case that the at least two frequency bands among the multiple frequency bands are supported by the terminal, and 
the frequency band indicator is listed first among at least two frequency band indicators indicating the at least two frequency bands supported by the terminal.

However, Tenny teaches wherein a frequency band indicated first among at least two frequency bands supported by a terminal is selected, in case that the at least two frequency bands among the multiple frequency bands are supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the UE performs reselection using the list of frequency/RATs, where multiple frequencies/RATs are supported by the UE and the UE selects frequency X/LTE which is the first in the original list), and 
the frequency band indicator is listed first among at least two frequency band indicators indicating the at least two frequency bands supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the frequency X/LTE is listed first in the original list among different frequencies/RATs supported by the UE).

It would have been obvious to one skill in the art at the time invention was made to modify the invention of  Roessel and Ishii to have the features, as taught by Tenny, in order to serve a user equipment (UE) with a preferred frequency, when available, by defining a frequency list with highest and lower priorities (Tenny, [0006], [0027]).

As to claim 15, Roessel teaches wherein the system information includes the first list and a frequency band indicator indicating a frequency band supported by the cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message (system information message) from the base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

As to claim 16, Roessel teaches a base station in a communication system (Roessel, Fig. 1, [0017], Fig. 3, Fig. 4 step 402, [0035] ln 1-3, [0035] ln 13-15, [0036], Fig. 5, [0041], [0046], a base station implementing a method for supporting multiple frequency band modes, where the base station is in a wireless system which also supports multiple frequency band modes), the base station comprising: 
a transceiver (Roessel, Fig. 1, Fig. 3 step 316 and 320, Fig. 4 step 410 and 412, [0035] ln 13-15, Fig. 5, [0041], [0043], the base station includes a transceiver 513 used to transmit and receive data to and from a UE); and 
a controller (Roessel, Fig. 1, Fig. 3, Fig. 4, [0035] ln 13-15, Fig. 5, [0041]-[0042], the base station includes a processor to control the components of the base station, where the processor is connected to the transceiver) configured to:
generate system information including a first list of multiple frequency band indicators indicating multiple frequency bands supported by a cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], a broadcast message, such as a system information message, is created by the base station, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the base station), and 
transmit, via the transceiver, the system information including the first list of the multiple frequency band indicators (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message from the BS, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS), 
wherein the selected frequency band is indicated by a frequency band indicator included in the first list (Roessel, [0017], [0019] ln 1-18, Fig. 3, [0033]-[0035], [0036]-[0037], claims 2-3, the UE performs cell reselection based on the overlapping frequency channel that the frequency band mode of the UE share with the frequency band mode of the BS. The frequency band modes of the BS are received by the UE in the broadcast message transmitted by the BS. The UE transmits a signaling message to indicate its support for the multiple frequency band modes, which include the selection of at least one frequency band mode in order to indicate its support of multiple frequency band modes. The broadcast message indicates the support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc.), and the at least two frequency band indicators are included in the first list of the multiple frequency band indicators (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message such as a system information message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 16, wherein a frequency band indicated first among 
the frequency band indicator is listed first among at least two frequency band indicators indicating the at least two frequency bands supported by the terminal

However, Tenny teaches wherein a frequency band indicated first among at least two frequency bands supported by a terminal is selected, in case that the at least two frequency bands among the multiple frequency bands are supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the UE performs reselection using the list of frequency/RATs, where multiple frequencies/RATs are supported by the UE and the UE selects frequency X/LTE which is the first in the original list), and 
the frequency band indicator is listed first among at least two frequency band indicators indicating the at least two frequency bands supported by the terminal (Tenny, [0027], [0028], [0038]-[0039], Table 1, Fig. 4, [0044], the frequency X/LTE is listed first in the original list among different frequencies/RATs supported by the UE).

It would have been obvious to one skill in the art at the time invention was made to modify the invention of  Roessel and Ishii to have the features, as taught by Tenny, in order to serve a user equipment (UE) with a preferred frequency, when available, by defining a frequency list with highest and lower priorities (Tenny, [0006], [0027]).

As to claim 20, Roessel teaches wherein the system information includes the first list and a frequency band indicator indicating a frequency band supported by the cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message (system information message) from the base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS).

Claims 2-4, 7-9, 12-14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roessel et al. (US 2010/0317356) (provided in the IDS), hereinafter “Roessel” in view of Tenny et al. (US 2010/0113010), hereinafter “Tenny” and further in view of Ishii et al. (US 2010/0118805) (provided in the IDS), hereinafter “Ishii”.

As to claim 2, Roessel teaches further comprising: 
identifying an uplink transmission power based on spectrum emission information corresponding to the selected frequency band (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)).

Roessel and Tenny teach the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel and Tenny 

However, Ishii teaches among multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel and Tenny teach the claimed limitations as stated above. Roessel and Tenny do not explicitly teach the following features: regarding claim 3, wherein multiple spectrum emission information of a second list are listed in a same order of the multiple frequency band indicators of the first list.

As to claim 3, Ishii teaches wherein multiple spectrum emission information of a second list are listed in a same order of the multiple frequency band indicators of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel and Tenny teach the claimed limitations as stated above. Roessel and Tenny do not explicitly teach the following features: regarding claim 4, further comprising: 
applying spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for the multiple spectrum emission information.

As to claim 4, Ishii teaches further comprising: 
applying spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 7, Roessel teaches wherein the controller is further configured to identify an uplink transmission power based on spectrum emission information corresponding to the selected frequency band (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)). 

(Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel and Tenny do not explicitly teach the following features: regarding claim 7, among multiple spectrum emission information.

However, Ishii teaches among multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).



As to claim 8, Ishii teaches wherein multiple spectrum emission information of a second list are listed in a same order of the multiple frequency band indicators of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel and Tenny teach the claimed limitations as stated above. Roessel and Tenny do not explicitly teach the following features: regarding claim 9, wherein the controller is further configured to apply spectrum emission information indicated by first listed spectrum emission 

As to claim 9, Ishii teaches wherein the controller is further configured to apply spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 12, Roessel teaches wherein an uplink transmission power is identified based on spectrum emission information corresponding to the selected frequency band (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)).

Roessel and Tenny teach the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel and Tenny do not explicitly teach the following features: regarding claim 12, among multiple spectrum emission information.

However, Ishii teaches among multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one (Ishii, [0028]).

Roessel and Tenny teach the claimed limitations as stated above. Roessel and Tenny do not explicitly teach the following features: regarding claim 13, wherein multiple spectrum emission information of a second list are listed in a same order of the multiple frequency band indicators of the first list.

As to claim 13, Ishii teaches wherein multiple spectrum emission information of a second list are listed in a same order of the multiple frequency band indicators of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent (Ishii, [0028]).

Roessel and Tenny teach the claimed limitations as stated above. Roessel and Tenny do not explicitly teach the following features: regarding claim 14, wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for the multiple spectrum emission information.

As to claim 14, Ishii teaches wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent (Ishii, [0028]).

As to claim 17, Roessel teaches wherein an uplink transmission power is identified based on spectrum emission information corresponding to the selected frequency band information (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)).

Roessel and Tenny teach the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel and Tenny do not explicitly teach the following features: regarding claim 17, among multiple spectrum emission information.

However, Ishii teaches among multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel and Tenny teach the claimed limitations as stated above. Roessel and Tenny do not explicitly teach the following features: regarding claim 18, wherein the multiple spectrum emission information of a second list are listed in a same order of the multiple frequency band indicators of the first list.

As to claim 18, Ishii teaches wherein the multiple spectrum emission information of a second list are listed in a same order of the multiple frequency band indicators of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel and Tenny teach the claimed limitations as stated above. Roessel and Tenny do not explicitly teach the following features: regarding claim 19, wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for the multiple spectrum emission information.

As to claim 19, Ishii teaches wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel and Tenny, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473